DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities: in line 3 it is stated “one or more transmitting antenna elements”.  However, in lines 9 and 14 it is stated “two or more transmitting antenna elements”.  These should all read the same and the instances after the first should have a “the” in front.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0262060 by Johnston in view of US 2011/0222154 by Choi.

Regarding claim 1, Johnston discloses a system for charging an electronic device using wirelessly transmitted radio- frequency power (RF) waves [see at least Figure 1A, (150)], the system comprising: the electronic device [see at least Figure 3A, (104); Figure 5A] 
Johnston fails to disclose that the electronic device includes one or more movable arms which contain a receiving antenna and the housing has at least one guiding contour on the surface to align the electronic device.  However, Choi discloses an electronic device with foldable arms that contain an antenna element [see at least Figure 5A, (231)] and contours that align the electronic device [see at least Figure 7C; paragraph 0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an electronic device with foldable arms with antennas as devices with foldable arms, such as glasses or watches, are commonly used and can require power, thus expanding the types of devices that the transmitter can charge and utilizing contours for alignment purposes to allow for more efficient power transfer, thus reducing wasted energy and reducing costs associated with operating the transmitter.

Regarding claim 6, Johnston in view of Choi teaches the system of claim 1.
Choi discloses wherein the electronic device includes a second movable arm of the one or more movable arms and the second movable arm includes a second receiving antenna element [see at least Figure 5A, (231) for each arm].

Regarding claim 7, Johnston in view of Choi teaches the system of claim 6.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize meandering antennas as this is a known antenna type that can be used for wireless power transfer while allowing form more degrees of freedom and more complex antenna structures. 

Regarding claim 8, Johnston in view of Choi teaches the system of claim 7.
Johnston discloses wherein the first meandering pattern of the conductive contact and the second meandering pattern of the conductive contact are the same [see at least paragraph 0160, “The conductive lines at each respective layer may have the same (FIG. 6B) or different (FIG. 6A) widths (or lengths, or trace gauges, or patterns, spaces between each trace, etc.) relative to other conductive lines within a multi-layer antenna element 120”].

Regarding claim 9, Johnston in view of Choi teaches the system of claim 7.
Johnston discloses wherein the first meandering pattern of the conductive contact and the second meandering pattern of the conductive contact are distinct [see at least paragraph 0160, “The conductive lines at each respective layer may have the same (FIG. 6B) or different (FIG. 6A) 

Regarding claim 10, Johnston in view of Choi teaches the system of claim 9.
Johnston discloses wherein the first meandering pattern of the conductive contact has a first number of turns and the second meandering pattern of the conductive contact has a second number of turns [see at least paragraph 0209, there is no limitation stating if the first and second number of turns are the same or different].

Regarding claim 11, Johnston in view of Choi teaches the system of claim 9.
Johnston discloses wherein the first meandering pattern of the conductive contact has a larger surface area than the second meandering pattern of the conductive contact [see at least paragraph 0209, “The conductive line may also have segments of varying widths, for example, a segment 1206 having a first width, and short-length segment 1207 that has a second width that is less than the first width”].

Regarding claim 12, Johnston in view of Choi teaches the system of claim 6.
Choi discloses wherein the first receiving antenna element and the second receiving antenna element are configured to receive the radio-frequency power waves transmitted from the respective transmitting antenna element [see at least paragraph 0063].

Regarding claim 13, Johnston in view of Choi teaches the system of claim 6.


Regarding claim 14, Johnston in view of Choi teaches the system of claim 6.
Johnston discloses wherein the transmitter controller integrated circuit selectively activates the respective transmitting antenna to provide power to the second receiving antenna based on a determination that the respective transmitting antenna element satisfies matching criteria, and activating the respective transmitting antenna element causes the respective transmitting antenna element to transmit the radio-frequency power waves to the second receiving antenna element of the electronic device [see at least Figures 9A and 9B, criteria is used to select the antennas used to charge a device].

Regarding claim 16, Johnston in view of Choi teaches the system of claim 13.
Johnston discloses wherein the respective and the different transmitting antenna elements are symmetrically-shaped radiators [see at least paragraph 0239, both symmetrical and asymmetrical radiators are discussed].

Regarding claim 17, Johnston in view of Choi teaches the system of claim 13.


Regarding claim 18, Johnston in view of Choi teaches the system of claim 1.
Choi discloses wherein the at least one guiding contour is a border, the border lining at least one edge the housing [see at least Figure 7C, the “boxes” have a border on the edge of the housing].

Regarding claim 19, Johnston discloses a method of charging an electronic device using wirelessly transmitted radio- frequency power waves [see at least Figure 1A, (150)], the method comprising: providing the electronic device [see at least Figure 3A, (104); Figure 5A], 
Johnston fails to disclose that the electronic device includes one or more movable arms which contain a receiving antenna and the housing has at least one guiding contour on the surface to align the electronic device.  However, Choi discloses an electronic device with foldable arms that contain an antenna element [see at least Figure 5A, (231)] and contours that align the electronic device [see at least Figure 7C; paragraph 0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an electronic device with foldable arms with antennas as devices with foldable arms, such as glasses or watches, are commonly used and can require power, thus expanding the types of devices that the transmitter can charge and utilizing contours for alignment purposes to allow for more efficient power transfer, thus reducing wasted energy and reducing costs associated with operating the transmitter.

Regarding claim 20, Johnston discloses a non-transitory computer-readable storage medium comprising executable instructions [see at least paragraph 0024] that, when executed by one or more processors [see at least Figure 1B, (202)] that are coupled with a radio frequency (RF) charging pad [see at least Figure 1B, (100)] that includes one or more transmitting antenna elements [see at least Figure 1B, (210-A)-(210-N)], cause the one or more processors to: at the RF charging pad, wherein the RF charging pad includes: a housing having a surface [see at least paragraph 0125], 
Johnston fails to disclose that the electronic device includes one or more movable arms which contain a receiving antenna and the housing has at least one guiding contour on the surface to align the electronic device.  However, Choi discloses an electronic device with foldable arms that contain an antenna element [see at least Figure 5A, (231)] and contours that align the electronic device [see at least Figure 7C; paragraph 0072].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize an electronic device with foldable arms with antennas as devices with foldable arms, such as glasses or watches, are commonly used and can require power, thus expanding the types of devices that the transmitter can charge and utilizing contours for alignment purposes to allow for more efficient power transfer, thus reducing wasted energy and reducing costs associated with operating the transmitter.

Allowable Subject Matter
Claims 2-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Von Novak et al. (US 2017/0005481) discloses a wireless charging pad which selects one of multiple coils for charging a receiver.
Atasoy (US 2016/0197511) discloses a charging device with contours for a receiver with arms/bands.
Kim (US 2016/0062319) discloses a watch with receiving coils in the bands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836